Citation Nr: 9913685	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for residuals of cold 
exposure.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a stomach 
condition.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a right hip 
disorder.

9.  Entitlement to service connection for a right leg 
disorder.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran suffers from PTSD.

2.  There is no medical evidence of a nexus between the 
veteran's current back condition and his period of active 
duty service. 

3.  There is no medical evidence establishing that the 
veteran currently suffers from residuals of cold exposure, 
hearing loss, tinnitus, a stomach condition, headaches, a 
right hip disorder, or a right leg disorder.



CONCLUSIONS OF LAW

The claims of entitlement to service connection for PTSD, a 
back condition, residuals of cold exposure, hearing loss, 
tinnitus, a stomach condition, headaches, a right hip 
disorder, and a right leg disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has indicated that a claim may 
be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period, and the 
veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

I.  Post-Traumatic Stress Disorder

Service connection for PTSD requires [1] medical evidence 
establishing a clear diagnosis of the disorder, [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997). 

The veteran claims that he currently suffers from PTSD as a 
result of combat exposure during World War II.  The Board 
notes, however, that there is no competent medical evidence 
of record establishing that the veteran suffers from PTSD.  
In this respect, service medical records make no reference to 
any psychiatric problems in service.  More importantly, post-
service medical records do not contain any diagnosis of PTSD.  
In fact, the only evidence of a psychiatric problem is a June 
1997 report from Scott L. Smith, M.D., which includes a 
diagnosis of depression.  Nevertheless, no diagnosis of PTSD 
is provided by Dr. Smith.

Despite contentions by the veteran and his wife that he 
currently has PTSD, as laypersons without medical expertise 
or training, their statements alone are insufficient to 
establish the presence of PTSD.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (lay assertions of medical etiology 
cannot constitute evidence to render a claim well grounded 
under section 5107(a)); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (laypersons are not competent to render 
medical opinions).  

In conclusion, the provisions of section 3.304(f) clearly 
require medical evidence of a diagnosis of PTSD.  In the 
absence of competent medical evidence of a clear diagnosis of 
PTSD, the veteran's claim for service connection must fail.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim); see also Cohen, 10 Vet. App. at 137.

II.  Back Condition

The veteran maintains that he injured his back in service 
during a mortar attack and that he currently suffers from a 
back condition as a result of that injury.  However, as no 
competent evidence has been submitted showing that the 
veteran's current back condition is related to service, his 
claim for service connection for a back condition must be 
denied as not well grounded.  

The veteran's service medical records are negative for any 
complaint, treatment or finding for any back problems.  In 
addition, none of the post-service medical records show that 
the veteran's current back condition is related to service.  
An October 1996 physical examination report from Saint 
Francis Medical Center contains a diagnosis of status 
postoperative laminectomy with arachnoiditis.  In June 1997, 
the veteran was seen by Ramon R. Salumbides, M.D., for 
complaints of low back pain.  Dr. Salumbides concluded that 
the veteran's symptomatology was suggestive of L5 
radiculopathy and possible S1 nerve root involvement.  Dr. 
Salumbides noted the veteran's history that this condition 
resulted from a fall during a mortar attack during World War 
II.  On the following month, the veteran was admitted at Good 
Samaritan Hospital with diagnoses of lumbar spine stenosis at 
L3-L4 and L4-L5, and herniated disk at L4-L5 at the right 
side.  As a result, the veteran underwent a decompressive 
hemilaminectomy at L3-L4 and L4-L5, as well as an excision of 
herniated disk and neurolysis at L4-L5 on the right side.  
Follow-up evaluation reports dated in July and August 1997 by 
Dr. Salumbides note that the veteran's back condition had 
significantly improved.

The Board notes that none of these reports contains a medical 
opinion which indicates that the veteran's back condition 
began in service.  The Board observes that Dr. Salumbides' 
June 1997 report does include the veteran's history of back 
pain following an alleged in-service injury.  However, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute a competent medical opinion of 
the required nexus.  See LeShore v. Brown, 8 Vet. App. 407, 
409 (1995).  Thus, this report does not constitute competent 
evidence of a nexus between the veteran's current back 
condition and his period of active service. 

The Board has also considered the provisions of 38 U.S.C.A. 
§ 1154(b).  Under this provision, if a veteran engaged in 
combat with enemy forces during a period of war, the VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in service, 
such satisfactory lay or other evidence of service incurrence 
if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence.  The record 
reflects that the veteran was exposed to combat while serving 
in Germany.  Even under 38 U.S.C.A. § 1154(b), however, a 
veteran must still provide medical evidence of a nexus 
between in-service incurrence and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  As discussed above, this burden 
has not been met.

The only evidence of a relationship between the veteran's 
back condition and his period of service are lay statements 
provided by the veteran and his wife.  However, the Court has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App. at 
494-95.  Since the record does not reflect that the veteran 
or his wife possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a back condition, their lay statements alone 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, 5 Vet. 
App. at 93).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
back condition, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded.

III.  Residuals of Cold Exposure, 
Hearing Loss, Tinnitus, a Stomach 
Condition, Headaches, a Right Hip 
Disorder, and a Right Leg Disorder

The RO determined that the veteran's claims for service 
connection for residuals of cold exposure, hearing loss, 
tinnitus, a stomach condition, headaches, a right hip 
disorder, and a right leg disorder are not well grounded.  
The Board agrees, as no competent medical evidence is 
contained in the record which shows that the veteran suffers 
from any of these alleged conditions.  As a result of the 
veteran's failure to prove this essential element with 
respect to each of these claims, the Board can only conclude 
that the claims must be denied as not well grounded.  See 
Brammer, 3 Vet. App. at 225 (holding that in the absence of 
evidence of a currently claimed condition, there can be no 
valid claim). 

The veteran's service medical records make no reference to 
any complaint, treatment or finding for residuals of cold 
exposure, hearing loss, tinnitus, a stomach condition, 
headaches, a right hip disorder, or a right leg disorder.  
Even more significantly, the record contains no competent 
medical evidence that the veteran currently suffers from any 
of these conditions.  The post-service clinical evidence 
includes an October 1996 treatment report from Saint Francis 
Medical Center; a June 1997 examination report from Dr. 
Smith; a July 1997 hospitalization report from Good Samaritan 
Hospital; and treatment reports dated from June to August 
1997 from Dr. Salumbides.  The Board emphasizes that none of 
these reports contains a diagnosis for any of the veteran's 
claimed conditions, as most of these reports refer to the 
veteran's back condition.  Moreover, while treatment reports 
from Dr. Salumbides include the veteran's complaints of right 
leg pain, no underlying pathology of the right leg was ever 
identified.  

The only evidence indicating that the veteran currently 
suffers from any of these conditions are the veteran's own 
lay statements.  As noted, however, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones, 7 
Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  The 
record does not show that the veteran possesses the medical 
training and expertise necessary to render an opinion as to a 
diagnosis for any of these claimed conditions; as such, his 
lay statements cannot serve as a sufficient predicate upon 
which to find his claims for service connection to be well 
grounded.  See Heuer, 7 Vet. App. at 384 (citing Grottveit, 5 
Vet. App. at 93). 

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from residuals of 
cold exposure, hearing loss, tinnitus, a stomach condition, 
headaches, a right hip disorder, or a right leg disorder.  
Therefore, as the veteran has failed to prove this essential 
element with respect to each of these claims, the Board must 
conclude that each of these claims for service connection is 
not well grounded and must be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer, 3 Vet. 
App. at 225. 
IV.  Conclusion

The Board has considered the argument advanced by the 
veteran's representative that the VA has failed to properly 
assist the veteran in the development of these claims by not 
affording the veteran appropriate medical examinations.  
However, since each of the above claims for service 
connection is not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support 
these claims.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground any of the veteran's claims.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for each 
benefit sought, and the reasons why the current claims have 
been denied.  Id.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for post-traumatic stress disorder, a back 
condition, residuals of cold exposure, hearing loss, 
tinnitus, a stomach condition, headaches, a right hip 
disorder, and a right leg disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

